TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-11-00277-CV



                   Northeast Neighbors Coalition and TJFA, L.P., Appellants

                                                    v.

                      Texas Commission on Environmental Quality and
                    BFI Waste Systems of North America, L.L.C., Appellees



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
        NO. D-1-GN-09-004113, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                              MEMORANDUM OPINION


PER CURIAM

                Appellants Northeast Neighbors Coalition and TJFA, L.P. and appellees

Texas Commission on Environmental Quality and BFI Waste Systems of North America, L.L.C.

filed a joint motion to extend time to file brief or alternatively, a motion for continuance pending the

issuance of this Court’s opinion in Cause No. 03-10-00677-CV, TJFA, L.P. v. Texas Commission

on Environmental Quality and BFI Waste Systems of North America, L.L.C., a related appeal that

is set for oral argument in September 2011.

                We grant the parties’ joint motion and abate this appeal until this Court has resolved

the related Cause No. 03-10-00677-CV. Any party may file a motion to reinstate this appeal after

the issuance of the opinion in the related cause. Failure to file a motion to reinstate within thirty days
after the issuance of the opinion in the related Cause No. 03-10-00677-CV may result in the

dismissal of this cause for want of prosecution. See Tex. R. App. P. 42.3(b), (c).




Before Justices Puryear, Rose and Goodwin

Abated

Filed: July 29, 2011




                                                2